Citation Nr: 0406049	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a total hysterectomy, left salpingo 
oophorectomy, lysis of adhesions, ruptured left ovary, and 
uterine fibroids.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West Supp. 2002) for a hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1987 and from March 1990 to March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, in pertinent part, denied entitlement 
to service connection for total abdominal hysterectomy, left 
salpingo-oophorectomy, lysis of adhesions, ruptured left 
ovary and uterine fibroids.  The veteran filed a notice of 
disagreement in July 1999.  The RO issued a statement of the 
case in August 1999 and received the veteran's substantive 
appeal later that month.  

In June 2000, the veteran's claims file was transferred to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The issues listed on the title page above are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


REMAND

The Board finds that additional development is warranted 
prior to appellate consideration of the claim on appeal.  

A review of the veteran's claims file reveals that 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for a hysterectomy was denied by an October 
2002 rating decision.  The RO found that the veteran had not 
suffered an increase in disability due to VA treatment.  The 
veteran was notified of that decision later that month.  In a 
statement received by the RO in July 2003, the veteran 
alleged that her hysterectomy could have been avoided if VA 
practitioners followed-up with her care following a pelvic 
ultrasound that showed an increase in the size of a left 
ovarian cyst.  The Board construes such statement as a notice 
of disagreement with the October 2002 rating decision.  Under 
these circumstances, the Board finds that the veteran must be 
furnished an appropriate statement of the case with respect 
to the denial of the claim for compensation pursuant to 
38 U.S.C.A. § 1151 (West Supp. 2002) for a hysterectomy and 
afforded the opportunity to thereafter file a substantive 
appeal to properly perfect the appeal as to that issue.  
See38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).  See also Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

As it pertains to the claim for service connection for 
postoperative residuals of a total hysterectomy, left 
salpingo oophorectomy, lysis of adhesions, ruptured left 
ovary, and uterine fibroids the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is applicable to this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  This liberalizing law is applicable 
to this claim because it is currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

While the veteran was advised of the VCAA by letter of 
February 2002, the letter was not consistent with the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See also, Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The VCAA notice letter, to be consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.  
Accordingly, on remand, the RO must send him a letter 
advising him of which portion of the evidence she is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in her possession that pertains to her claim.  

The veteran has consistently indicated receiving current 
treatment through VA.  Private medical treatment records 
showing treatment in April 1993 are of record.  Nevertheless, 
after providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claims for 
service connection.  

In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following actions: 

1.  The RO must furnish to the veteran 
and her representative a statement of the 
case on the denial of compensation 
pursuant to 38 U.S.C.A. § 1151 (West 
Supp. 2002) for a hysterectomy, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and her 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim for service 
connection for postoperative residuals of 
a total hysterectomy, left salpingo 
oophorectomy, lysis of adhesions, 
ruptured left ovary, and uterine 
fibroids.  The letter should also 
specifically inform the veteran and her 
representative of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on her behalf, and a 
request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  

3.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159  
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied, to include 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent.  Then, the RO should re-
adjudicate the issue on appeal.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.  Thereafter, the 
RO should return the claims file to the 
Board for further appellate 
consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



